internal_revenue_service number release date index number ----------------- ------- ---------------------------- -------------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc corp plr-106611-15 date date legend taxpayer ---------------------------------------------------- ---------------------------- -------------- ------------------------------------- ---------------------------- ------------------------ --------------------------- state x exchange date date date dear ----------- this letter responds to your date request for rulings under sec_301 and sec_305 of the internal_revenue_code the code the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-106611-15 summary of facts taxpayer is a state x corporation that files its federal_income_tax returns on a calendar_year basis taxpayer has two classes of voting common_stock outstanding class a common_stock and class b common_stock the class a common_stock is publicly traded on the exchange and is entitled to dividends and other distributions the class b common_stock is not publicly traded and is not entitled to dividends or other distributions taxpayer intends to elect under sec_856 to be treated as a real_estate_investment_trust reit beginning with the taxable_year ending date the first reit taxable_year during the last three months of the first reit taxable_year taxpayer intends to declare a dividend to be distributed no later than date to its shareholders with respect to the class a common_stock in - at the election of each shareholder - cash or class a common_stock of equivalent value subject_to proration adjustments as described below stock and cash distribution taxpayer may also make one or more stock and cash distributions during its taxable_year ending date for each stock and cash distribution the total amount of cash available will be limited to a specified percentage the cash percentage equal to percent or more of the aggregate value of the respective stock and cash distribution the cash limitation in no event will the cash limitation for any stock or cash distribution be less than percent of the aggregate value of the respective stock and cash distribution for each stock and cash distribution each shareholder will have the right to elect to receive its entire entitlement under the distribution in i cash the cash_option or ii class a common_stock of equivalent value in the event taxpayer does not receive an election from a shareholder that shareholder will default to the option determined by taxpayer in taxpayer’s sole discretion taxpayer anticipates paying cash in lieu of issuing fractional shares of stock though cash paid in lieu of fractional shares will not count against the cash limitation if the cash component of a stock and cash distribution is not oversubscribed each shareholder electing to receive the cash_option will receive its entire entitlement under the distribution in cash if the cash component of a stock and cash distribution is oversubscribed then each shareholder electing to receive the cash_option will receive a pro_rata amount of cash corresponding to the shareholder's respective entitlement under the declaration but in no event will any such shareholder receive cash in an amount less than the cash percentage corresponding to the shareholder's entire entitlement under the distribution the calculation of the number of shares to be received by any shareholder in a stock and cash distribution will be determined over a period of up to two weeks ending as plr-106611-15 close as practicable to the payment_date based upon a formula utilizing market prices that is designed to equate in value the number of shares to be received with the amount of cash that could be received instead taxpayer does not currently have a dividend_reinvestment_plan drip in effect but with respect to a stock and cash distribution and any shareholder participating in a future drip the drip will apply only to the extent that in the absence of the drip the participating shareholder would have received the distribution in cash under the stock and cash distribution rulings based solely on the information provided and representations made we rule as follows any and all of the cash and class a common_stock distributed in a stock and cash distribution as described above by taxpayer will be treated as a distribution_of_property with respect to its stock to which sec_301 applies sec_301 and sec_305 the amount of a distribution of class a common_stock received by any shareholder in a stock and cash distribution as described above will be considered to equal the amount of the cash which could have been received instead sec_1_305-1 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion regarding whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code whether any stock and cash distribution will satisfy the distribution_requirements of sec_857 or whether any stock and cash distribution is to be considered preferential under sec_562 procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter plr-106611-15 in accordance with the power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely ____________________________________ stephanie d floyd assistant to branch chief branch office of associate chief_counsel corporate cc
